Citation Nr: 1507275	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for neuropathy affecting the right lower extremity.

5.  Entitlement to service connection for headaches due to brain injury.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to an evaluation in excess of 20 percent for right elbow arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from April 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014; a transcript of that hearing is associated with the claims file.

On appeal, the Veteran has averred that he has had headaches, hypertension, sleep problems, lumbar spine problems, cervical spine problems, and right hip problems since a motorcycle accident during his military service.  

The Veteran underwent a February 2012 VA examination of a majority of his claimed conditions, though it does not appear that the VA examiner addressed whether the Veteran had any current disabilities and whether any such disability is a result of the Veteran's motorcycle accident in service.  The examiner additionally never addressed secondary service connection theories of entitlement to the Veteran's service-connected right elbow and right knee disabilities.  

The Board therefore finds that his claims must be remanded in order to obtain new VA examinations that address what, if any, current disabilities the Veteran has, and whether those disabilities are related to military service or to a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Veteran additionally indicated at his May 2014 hearing and in statements of record that he was treated at the Mobile General Hospital and the New Orleans Merchant Marine Hospital in 1969 for injuries following the in-service motorcycle accident.  Those records, however, do not appear to be in the record and no attempts to obtain those records have been made.  On remand, attempts to obtain those records should be made, as well as any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, with respect to the Veteran's right elbow disability, during his May 2014 hearing, he testified that his right elbow disability had worsened since his last VA examination in February 2012.  Accordingly, that claim is also remanded in order to obtain a new VA examination that addresses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Syracuse and Rome VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2012 and October 2012, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed disorders, which is not already of record, to specifically include Mobile General Hospital and New Orleans Merchant Marine Hospital from August 1969 to December 1969.  After securing any necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA comprehensive orthopedic and neurological examination in order to determine whether his claimed lumbar spine disorder, cervical spine disorder, right hip disorder, and neuropathy of the right lower extremity are related to his period of military service or to a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a)  Lumbar Spine: The examiner should specifically indicate the lumbar spine/low back disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether each such disorder is found more likely, less likely, or at least as likely as not (50 percent or greater probability) to have begun in or is otherwise related to military service, including an August 1969 motorcycle accident.  

The examiner should then opine whether each low back disorder is (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by, a service-connected disability, particularly his right knee disability.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(b)  Cervical Spine: The examiner should specifically state the cervical spine disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether each such disorder is more likely, less likely, or at least as likely as not related to military service, including the August 1969 motorcycle accident therein, as well as the noted May 1969 treatment for "pain in the neck."  

The examiner should then opine whether the Veteran's cervical spine disorder is (1) caused by; or, (2) aggravated by, a service-connected disability, particularly his right elbow disability.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(c) Right Hip: The examiner should specifically identify all right hip disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether each right hip disorder is more likely, less likely, or at least as likely as not related to military service, including the August 1969 motorcycle accident therein.  

The examiner should then opine whether each right hip disorder is (1) caused by; or, (2) aggravated by, a service-connected disability, particularly his right knee disability and/or his claimed lumbar spine disorder, to include any symptomatology associated with those disorders.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(d) Neuropathy of the Right Lower Extremity: After a comprehensive neurological evaluation of the Veteran's right lower extremity, the examiner should identify each neurological disorder affecting the right lower extremity, including the presence of any radiculopathy related to either the Veteran's claimed lumbar spine and/or right hip disorder.

The examiner should then opine whether any neurological disorder affecting the right lower extremity is more likely, less likely, or at least as likely as not related to military service, including the August 1969 motorcycle accident therein.  

The examiner should also opine whether the Veteran's lumbar spine disorder is (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by, a service-connected disability, particularly his right knee disability.  

The examiner should specifically focus on the etiology of the Veteran's neurologic symptoms and whether they are independently related to the motorcycle accident in service or whether such are related to his other claimed lumbar spine and/or right hip disorders, or if such is due to his service-connected right knee disability.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

The examiner should additionally address the April 2011 VA examination report with respect to the lumbar spine disorder above, as well as the findings and conclusions of the February 2012 VA examiner with respect to all of the above claimed disorders.  The examiner should also address any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals of a traumatic brain injury (TBI), including headaches.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should state specifically whether the Veteran has any residuals of a TBI.  The examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his claimed TBI.  The examiner must specifically indicate what, if any, cognitive, emotional/behavioral, and physical dysfunctions are present as a result of any TBI.  

The examiner should additionally address whether the Veteran has any headache disorder.

Then, the examiner should opine as to whether any residuals of a TBI more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the August 1969 motorcycle accident therein.   

With respect to the Veteran's claimed headache disorder, the examiner should additionally opine whether the Veteran's headache disorder is a residual of a TBI, or whether such is a separately distinct disability.  If such is not a residual of his TBI, but rather a separately distinct disability, the examiner should opine whether the Veteran's headache disorder more likely, less likely or at least as likely as not began in or is otherwise the result of military service, to include the August 1969 motorcycle accident.  

If the headache disorder is not independently related to his claimed TBI or to the motorcycle accident in service, the examiner should then opine whether the Veteran's headache disorder has been (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by, a service-connected disability, particularly his right elbow disability, right knee disability, and/or his claimed cervical spine and lumbar spine disorders.  

The examiner should specifically address the Veteran's contentions on appeal that the pain radiating from his right elbow disability causes his headaches, as well as his contentions that his cervical and lumbar spine disorders cause or aggravate his headaches.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the etiology of his sleep disorder, to include sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should state any and all sleep disorders found, to include any sleep apnea.  The examiner should specifically address the Veteran's lay statements regarding sleeping problems, including falling asleep and staying asleep as a result of his right elbow and right knee pain.  The examiner should specifically discuss whether the Veteran's sleep problems are symptoms associated with this those disabilities or whether they are a separately distinct disability.

The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include the August 1969 motorcycle accident therein.  

The examiner should address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should address any other pertinent evidence in the claims file as appropriate, including the February 2012 VA examiner's findings and conclusions.

Next, the examiner should opine whether the Veteran's sleep apnea, or any other sleep disorder found, has been more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) right elbow disability with residual scar; and/or, (b) right knee disability with residual scar.  

Finally, the examiner should opine whether the Veteran's sleep apnea has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected (a) right elbow disability with residual scar; and/or, (b) right knee disability with residual scar.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination in order to ascertain the etiology of any hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should diagnose or rule out hypertension.  Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of the Veteran's military service, to include the August 1969 motorcycle accident.  

The examiner should specifically discuss the Veteran's blood pressure readings in his service treatment records.  The examiner should address whether any elevated readings during military service or within one year of service are initial manifestations of his current hypertension.  The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination in order to determine the current severity of his right elbow arthralgia.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the right elbow, and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.

The examiner should then specifically address the following:

(a) Whether there is any ankylosis of the Veteran's right elbow, and if so, at what angle;

(b) Whether there is other impairment of the Veteran's right elbow such as flail joint;

(c) Whether the Veteran's right elbow disability results in nonunion of his right radius and ulna resulting in a false flail joint;

(d) Whether the Veteran's right elbow disability results in other impairment of the right ulna, including malunion of with bad alignment, nonunion in the lower half of the ulna, or nonunion in the upper half of the right ulna;

(e) Whether the Veteran's right elbow disability results in other impairment of the right radius, including malunion of with bad alignment, nonunion in the lower half of the radius, or nonunion in the upper half of the right radius;

(f) Whether the Veteran's right elbow disability results in impairment of supination and pronation of the right elbow, and if so, whether there is limitation of supination, limitation of pronation, or loss of motion due to bone fusion.

Finally, the examiner should discuss the effects of the Veteran's right elbow disability on his employability.  If the Veteran is unemployed, the examiner should additionally opine whether the Veteran's right elbow disability precludes substantially gainful employment consistent with his education and work experience.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claims.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

